Citation Nr: 0738558	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-30 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to non-service-connected pension benefits.  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.



FINDING OF FACT

The veteran's countable income exceeds the applicable maximum 
annual pension rate (MAPR) throughout the time period in 
question.


CONCLUSION OF LAW

Because the veteran's countable income exceeds income 
limitations, the veteran is not entitled to receive 
nonservice-connected pension benefits during the time period 
in question.  38 U.S.C.A. §§ 501, 1521, 1522 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking non-service-connected pension 
benefits.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, by letter mailed in May 2006, after its initial 
adjudication of the claim.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in June 2006.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
the claim would have been different had VCAA notice been 
provided at an earlier time.

As the issue on appeal is controlled by the veteran's level 
of annual income, there is no medical controversy and 
development of any medical evidence would have no bearing on 
the decision rendered below.  The veteran has provided her 
financial information for the period in question.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.  

Legal Criteria

Pursuant to 38 U.S.C.A. § 1521(a), nonservice-connected 
(improved) pension is a benefit payable to a veteran of a 
period of war who is permanently and totally disabled from a 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).  

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23 as changed periodically and 
reported in the Federal Register.  38 U.S.C.A. § 1521(a), 
(b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4). 

The MAPR is published in Appendix B of VA Manual M21-1 and is 
to be given the same force and effect as if published in VA 
regulations.  38 C.F.R. §§ 3.21, 3.23 (2007). 

The maximum rates for improved pension shall be reduced by 
the amount of the countable annual income of the veteran. 38 
C.F.R. § 3.23(b).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2007).  

Social Security Administration income is not specifically 
excluded under 38 C.F.R. § 3.272, nor is the income of a 
spouse.  Such incomes are therefore included as countable 
income.  Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).

The MAPR as of December 1, 2004 for a veteran with no 
dependents was $10,162. See 38 C.F.R. § 3.23(a)(1); M21-1, 
Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen0104.htm).

Analysis

The veteran is seeking an award of nonservice-connected 
pension benefits, which have been denied due to excessive 
annual income.

In her claim, received by the RO in December 2004, the 
veteran reported that her spouse was deceased, and she had no 
dependent children.  She reported receiving $3,000 annually, 
for a job which began and ended in 2004.  She also reported 
$1,152 per month, or $13,824 annually, for SSA benefits.  She 
subsequently submitted a report from SSA showing that she 
veteran actually received $16,574 in gross annual SSA 
benefits effective January 1, 2005.  Excluded from the gross 
amount is $78.20 per month for Medicare payments for a net of 
$15,636 per year from SSA.  

On VA Form 21-8416 dated in December 2004, the veteran 
reported an additional $4,236 in medical expenses to be 
excluded from her reported income, including $500 per year in 
eyeglasses, $1,000 per year in dental, and $900 per year in 
medication.  She also reported a monthly payment of $153 to a 
private health insurance company.  The addition of Medicare 
payments brings the total annual exclusions in income to 
$5,174.40.  Subtracting this figure from the veteran's 
reported SSA income brings the remainder to $11, 399.60, even 
without considering the additional $3,000 in income reported 
by the veteran for the prior year.  

The RO appears to have interpreted the entry for dental 
expenses, handwritten by the veteran, as $1,900 rather than 
$900.  The Board believes that what the RO interpreted as a 
"1" is actually a misplaced hash mark from the dollar sign.  
Nevertheless, even conceding the larger amount, the veteran's 
income still exceeds the MAPR for that time period.

As noted above, the MAPR for the period of time in question 
is $10,162.  The veteran had actual income in excess of the 
MAPR for calendar year beginning in January 2005.  

The dispute in this case appears to revolve around an 
additional amount that was being deducted from the veteran's 
SSA benefits by SSA.  This amount bridges the difference in 
the monthly figures reported by the veteran and SSA as 
income.  In her notice of disagreement, the veteran stated 
that she was "paying them back" but did not state the reason 
for the deductions.  An SSA benefit statement for 2004 shows 
a total of $1,652 categorized as "Benefits Repaid to SSA in 
2004."  While this repayment reduced the amount actually 
distributed to the veteran, the repayment of a debt to SSA is 
not a deductible expense under 38 C.F.R. § 3.272.  The fact 
that these installments were deducted before the veteran was 
paid each month does not remove that amount from the income 
category.  

For the year 2005, the veteran submitted updated figures 
showing monthly income from SSA of $1,377 and annual medical 
expenses of $3,826.  This is still in excess of the MAPR for 
calendar year beginning in January 2005.

In sum, the veteran's countable income after exclusions is in 
excess of the MAPR.   Accordingly, this claim will be denied.


ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


